    


Exhibit 10.48


DARDEN RESTAURANTS, INC.
ANNUAL INCENTIVE PLAN
Effective as of June 1, 2020
1.    Purpose. The purposes of the Plan are to (a) provide incentives to a
select group of employees of the Company and its Subsidiaries to enhance
efficiency and profitability by providing such employees with an opportunity to
earn financial rewards in the form of annual incentive payments based on
achieving certain performance objectives, and (b) promote the interests of the
Company and its Subsidiaries and its stockholders by strengthening the ability
of the Company and its Subsidiaries to attract and retain key members of the
executive management team and key employees.
2.    Definitions. Where the context of the Plan permits, words in the masculine
gender shall include the feminine gender, the plural form of a word shall
include the singular form, and the singular form of a word shall include the
plural form. Unless the context clearly indicates otherwise, the following terms
shall have the following meanings:
(a)    Administrator means: (i) with respect to Participants who are not Section
16 Officers, the Chief Executive Officer, or (ii) with respect to Participants
who are Section 16 Officers other than the Chief Executive Officer, the
Compensation Committee of the Board, or (iii) with respect to the Chief
Executive Officer of the Company, the independent directors on the Board.
(b)    Award Period means the Company’s fiscal year.
(c)    Base Salary means the annual base salary each Participant actually earns
during the Award Period as an Eligible Employee (including any adjustments to
such annual base salary during the Award Period), excluding, without limitation,
incentives, bonuses, overtime pay, severance pay or other non-eligible
post-employment pay, reimbursement of relocation and other expenses, auto
allowances and employee and fringe benefits; provided, however, that the Base
Salary of certain executives of non-U.S. Subsidiaries may include additional
forms of remuneration determined by the Administrator.
(d)    Board means the board of directors of the Company.
(e)    Company means Darden Restaurants, Inc. or any successor thereto.
(f)    Disability means a Participant’s termination from the Company or any
Subsidiary due to an illness or injury which is expected to be permanent in
nature and which prevents him or her from performing the material duties
required by his or her regular occupation.
(g)    Eligible Employee means an employee of the Company or a Subsidiary who is
designated in writing as an “Eligible Employee” by the Administrator. Only an
individual who is a common law employee may be designated as an Eligible
Employee under the Plan.
(h)    Incentive Award means the incentive compensation award made to an
Eligible Employee under the Plan.
(i)    Participant means an Eligible Employee who is notified of eligibility for
an Incentive Award pursuant to Section 3.







--------------------------------------------------------------------------------




(j)    Performance Objectives means the performance objectives for the Award
Period established by the Administrator pursuant to Section 4(b) of the Plan.
(k)    Plan means this Darden Annual Incentive Plan.
(l)    Retirement means a Participant’s termination of employment with the
Company and its Subsidiaries, other than for Cause (as defined under the Darden
Restaurants, Inc. 2015 Omnibus Incentive Plan), on or after having attained at
least age 55 with ten years of service with the Company or a Subsidiary
(pursuant to the method for crediting service under the Darden Savings Plan) or
with age and service with the Company or a Subsidiary (pursuant to the method
for crediting service under the Darden Savings Plan) equal to or greater than 75
at the time of Retirement.
(m)    Section 16 Officer means any officer of the Company whom the Board has
determined is subject to the reporting requirements of Section 16 of the
Securities Exchange Act of 1934, as amended.
(n)    Section 409A means Section 409A of the U. S. Internal Revenue Code and
the applicable guidance issued thereunder.
(o)    Subsidiary means any corporation (other than the Company) or
non-corporate entity of which the Company owns, directly or indirectly, at least
50% of the total combined voting power or in which it has at least a 50%
economic interest. In addition, any other entity may be designated by the
Administrator as a Subsidiary, provided that such entity could be considered as
a subsidiary according to generally accepted accounting principles.
(p)    Target Award Opportunity means the amount of the Incentive Award
expressed as a percentage of a Participant’s Base Salary or an amount that a
Participant will be eligible to receive if the relevant Performance Objectives
have been attained at designated target performance levels.
3.    Eligibility and Participation.
(a)    Designation of Eligible Employees. The Administrator shall determine the
Eligible Employees selected for participation in the Plan for each Award Period.
The Administrator shall make such determination prior to the beginning of the
Award Period or as soon as practicable thereafter. An Eligible Employee shall
not be entitled to participate in the Plan for an Award Period solely because
such Eligible Employee was selected to participate in the Plan for any prior
Award Period.
(b)    Newly Eligible Employees. An individual who is hired by the Company or a
Subsidiary into a position designated by the Administrator as eligible to
participate in the Plan during an Award Period shall be eligible to receive an
Incentive Award for such period prorated on a daily basis based on the Eligible
Employee’s number of days of employed by the Company or a Subsidiary over the
number of days in such Award Period.
(c)    Change of Employment. Unless otherwise determined by the Administrator,
the following rules shall apply in the event of a change of employment during an
Award Period:
(i)     An employee whose position is changed into a position designated by the
Administrator as an Eligible Employee shall be eligible to receive an Incentive
Award prorated for the remaining portion of the Award Period following such
change in employment.


2



--------------------------------------------------------------------------------




(ii)     A Participant whose position with the Company or a Subsidiary changes
during an Award Period such that he would no longer be considered an Eligible
Employee shall remain eligible to receive payment under an Incentive Award under
the Plan only with respect to such Award Period that the Participant provided
services as an Eligible Employee.
(iii)    A Participant whose position with the Company or a Subsidiary is
transferred between brands during an Award Period in a manner such that he is
considered an Eligible Employee for multiple brands during such Award Period
shall be eligible to receive an Incentive Award prorated based on days spent in
an eligible position in each brand. Notwithstanding the foregoing, if a
Participant transfers employment between brands at any time during the Award
Period beginning on June 1, 2020, the amount payable under the Plan with respect
to such period shall remain the same.
(d)    Paid Leaves of Absence. A Participant on a Company-paid leave of absence
during an Award Period will remain eligible for an Incentive Award while on paid
time off or short-term disability. A Participant who begins an unpaid leave of
absence or long-term disability during an Award Period will not remain an
Eligible Employee, and his or her Incentive Award will be prorated and paid
based on the days spent as an Eligible Employee.
(e)    Terminations of Employment. Any Participant who terminates from the
Company or a Subsidiary during an Award Period for any reason other than
Retirement, death, or Disability will forfeit his or her entire Incentive Award.
Participants who terminate during an Award Period for Retirement, death, or
Disability will receive a prorated award. In addition, any Participant whose
employment is terminated for “Cause” (as defined under the Darden Restaurants,
Inc. 2015 Omnibus Incentive Plan) after the end of an Award Period will forfeit
his or her entire Incentive Award.
4.    Incentive Awards.
(a)    Target Award Opportunities. Each Award Period, the Administrator shall
establish Target Award Opportunities that will apply to Participants for such
Award Period, either by individual or by position. In the event that a
Participant is promoted during the Award Period, unless otherwise determined by
the Administrator, the Participant shall be eligible to receive an Incentive
Award under the Plan equal to (i) the Target Award Opportunity prior to such
promotion multiplied by the Participant’s Base Salary prior to such promotion
(or, in the case of a Target Award Opportunity that is expressed as dollar
amount, the Target Award Opportunity prior to such promotion multiplied by a
fraction, the number of days employed during such Award Period prior to the
promotion divided by 365); plus (ii) the Target Award Opportunity following such
promotion multiplied by the Participant’s Base Salary following such promotion
(or, in the case of a Target Award Opportunity that is expressed as dollar
amount, the Target Award Opportunity on and after such promotion multiplied by a
fraction, the number of days employed during such Award Period on and after the
promotion divided by 365).
(b)    Performance Objectives. The payment of Incentive Awards to Participants
under the Plan shall be determined by the extent to which designated Performance
Objectives have been attained with respect to an Award Period. For the Award
Period that corresponds to the Company’s 2021 fiscal year, the Incentive Awards
shall be determined according to the Performance Objectives outlined in Exhibit
A. With respect to any later Award Period, the Administrator will establish
specific Performance Objectives for the payment of Incentive Awards within the
first 90 days of that Award Period. The Performance Objectives shall consist of
one or more subjective and/or objective business criteria determined and applied
by the Administrator in its sole discretion, including, but not limited to, any
of the performance criteria set forth in


3



--------------------------------------------------------------------------------




the Darden Restaurants, Inc. 2015 Omnibus Incentive Plan as of the date hereof,
or as amended from time to time.
The Administrator shall specify, for each position and/or location of
Participants, or for individual Participants where appropriate, the categories
of Performance Objectives, the target, minimum, and maximum levels of
performance for each Performance Objective, where appropriate, and the relative
weight to be attributed to each Performance Objective. The Administrator may
select one or more Performance Objectives and may apply those Performance
Objectives on a corporate-wide, brand-wide, division/business segment basis,
geographic or other basis. The Administrator may also designate certain
qualitative individual Performance Objectives with respect to any Participant.
(c)    Notification of Incentive Award. As soon as reasonably practicable after
the determination of Eligible Employees and the establishment of Target Award
Opportunities and Performance Objectives are made, the Company shall notify, in
writing, Participants of their selection for participation in the Plan for such
Award Period, and of the manner in which their Incentive Awards may be earned,
including the Target Award Opportunity and Performance Objectives. The
Administrator shall determine the manner of providing written notice to
Participants in its sole discretion, and the method of written notice need not
be the same for each Participant.
(d)    Evaluation of Performance. As soon as practicable following the end of
each Award Period, the Administrator shall evaluate the extent to which the
Performance Objectives have been met for the Award Period. The Administrator may
, in its sole discretion, provide for the exclusion of the impact of an event or
occurrence which the Committee determines should appropriately be excluded,
including but not limited to: (a) restructurings, discontinued operations,
extraordinary items, and other unusual, infrequently occurring or non-recurring
charges or events, including the impact of COVID-19, (b) asset write-downs, (c)
litigation or claim judgments or settlements, (d) acquisitions or divestitures,
(e) reorganization or change in the corporate structure or capital structure of
the Company, (f) an event either not directly related to the operations of the
Company, Subsidiary, division, business segment or business unit or not within
the reasonable control of management, (g) foreign exchange gains and losses, (h)
a change in the fiscal year of the Company, (i) the refinancing or repurchase of
bank loans or debt securities, (j) unbudgeted capital expenditures, (k) the
issuance or repurchase of equity securities and other changes in the number of
outstanding shares, (l) any business interruption event, (m) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles, or (n) the effect of changes in other laws or regulatory
rules affecting reported results.
(e)    Vesting and Payment of Incentive Awards. Except as set forth in
subsection (f) below or otherwise determined by the Administrator, a Participant
must be employed by the Company or a Subsidiary and in good standing on the last
day of the Award Period to receive payment of an Incentive Award. Incentive
Awards that have become vested shall be payable to Participants within two and
one-half months after the end of the Award Period for which payment is being
made, except to the extent a Participant defers all or a portion of an Incentive
Award to a later date pursuant to a deferred compensation arrangement sponsored
by the Company or a Subsidiary made in accordance with Section 409A. A
Participant’s Incentive Award shall be paid in his or her payroll currency,
unless otherwise determined in the Administrator’s sole discretion.
(f)    Payment of Incentive Awards Following Certain Terminations of Employment.
In the event a Participant’s employment with the Company or a Subsidiary is
terminated during the Award Period due to the Participant’s death, Disability,
or Retirement, the Participant’s (or the Participant’s estate, as applicable)
Incentive Award will be paid at the same time as Incentive Awards are paid to
actively employed Participants, generally, for the Award Period, based on the
satisfaction of the applicable Performance


4



--------------------------------------------------------------------------------




Objectives. The Administrator may, in its sole discretion, for any or no reason,
waive the requirement to be employed on the last day of an Award Period to
receive payment under an Incentive Award in the event of a Participant’s
termination employment with the Company and its Subsidiaries other than for
Cause (as defined in the Darden Restaurants, Inc. 2015 Omnibus Incentive Plan),
either in whole or in part, or a Change in Control (as defined in the Darden
Restaurants, Inc. 2015 Omnibus Incentive Plan) on such terms and conditions as
it sees fit, including but not limited to signing of a release.
(g)    Administrator Discretion. The Administrator may exercise discretion in
good faith to adjust the amount of any payment under any Incentive Award that
would otherwise be made to any Participant or to decide that no payment shall be
made consistent with the purposes of the Plan and the business results of the
Company and its Subsidiaries.
(h)    Incentive Award Not Included for Purposes of Determining Other
Compensation. Payments and other benefits received by a Participant under an
Incentive Award made pursuant to the Plan generally shall not be deemed a part
of a Participant’s compensation for purposes of determining the amount of a
Participant’s benefits under any other employee benefit plans or arrangements
provided by the Company or a Subsidiary, unless the Administrator expressly
provides otherwise in writing or unless expressly provided under such plan.
(i)    Nonduplication of Incentive Award. In the event that, pursuant to a
Company-sponsored severance plan or agreement, or other written agreement, a
Participant would be entitled to receive an amount upon termination of
employment that represents such Participant’s annual incentive compensation for
the year of such Participant’s termination of employment, the Participant shall
receive an amount under such plan or agreement and shall not be entitled to an
Incentive Award under this Plan for the Award Period in which such Participant’s
termination of employment occurred.
5.    Administration.
(a)    Administrator’s Authority. The Plan shall be administered by the
Administrator, which shall have the sole discretion and authority to interpret,
construe and administer the Plan in accordance with the provisions herein set
forth and to resolve any issues arising out of, relating to, or resulting from
its administration and operation. The Administrator’s interpretation and
construction hereof, and actions hereunder, or the amount or recipient of the
payments to be made herefrom, shall be binding and conclusive on all persons for
all purposes, subject to the requirements of any applicable local regulation
and/or specific contractual obligations.
(b)    Non-US Employees. In the event any Incentive Award under this Plan is
granted to an employee who is employed or providing services outside the United
States and who is not compensated from a payroll maintained in the United
States, the Administrator may, in its sole discretion: (i) modify the provisions
of the Plan as they pertain to such individuals to comply with applicable law,
regulation or accounting rules consistent with the purposes of the Plan; and
(ii) cause the Company to enter into an internal accounting transaction with any
local branch or affiliate consistent with internal accounting/audit protocols
and pursuant to which such branch or affiliate will reimburse the Company for
the cost of such incentives.
(c)    Delegation of Authority. The Administrator may delegate to any other
employee of the Company or a Subsidiary some or all of the Administrator’s
duties and authorities under the Plan with respect to any individual Participant
or a class of Participants, in which case such person shall be considered the
Administrator for all purposes under the Plan. The Administrator may delegate to
any corporation, committee or individual, regardless of whether the individual
is an employee of the Company or a Subsidiary, any administrative duties
necessary to implement the Plan.


5



--------------------------------------------------------------------------------




6.    Amendment or Termination. The Plan may be amended or terminated at any
time and for any reason by the Administrator. The Plan is specifically designed
to guide the Company in granting Incentive Awards and shall not create any
contractual right of any employee to any Incentive Award prior to the payment of
such award.
7.    Nontransferability. No Incentive Award payable hereunder, nor any right to
receive any future Incentive Award hereunder, may be assigned, alienated, sold,
transferred, anticipated, pledged, encumbered, or subjected to any charge or
legal process, and if any such attempt is made, or a person eligible for any
Incentive Award hereunder becomes bankrupt, the Incentive Award under the Plan
which would otherwise be payable with respect to such person may be terminated
by the Administrator which, in its sole discretion, may cause the same to be
held or applied for the benefit of one or more of the dependents of such person
or make any other disposition of such award that it deems appropriate.
8.    Withholding/Rights of Offset/Recoupment. The Company shall have the right
to deduct and withhold from all Incentive Awards all federal, state, and local
taxes as may be required by law. In addition to the foregoing:
(a)    Offsets. The Company shall have the right to offset against the amount of
any Incentive Award which would otherwise be payable hereunder, the amount of
any debt, judgment, claim, expense or other obligation owed at such time by the
Participant to the Company or any Subsidiaries. By accepting an Incentive Award,
a Participant consents to and authorizes the Company to deduct any amounts owed
to the Company under this Section from any amounts payable by the Company for
any reason. This right of offset is in addition to any other remedies the
Company may have.
(b)    Wrongful Conduct. If a Participant engages in any activity inimical,
contrary or harmful to the interests of the Company or any Subsidiary, including
but not limited to: (1) without the prior written consent of the Company,
counseling or becoming employed by, or otherwise engaging or participating in,
or performing consulting services for, any Competing Business (regardless of
whether the Participant receives any compensation of any kind), where “Competing
Business” means any business that competes with any business that the Company or
its Subsidiaries conducted as of the date the Participant’s employment
terminates with the Company and its Subsidiaries, (2) violating the Company’s
written policies regarding employee conduct, (3) without the prior written
consent of the Company, inducing or attempting to induce any employee of the
Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, interfering with the relationship between the Company or its
Subsidiaries and any employee or prospective employee thereof, or hiring or
causing the hiring of any person who is an employee of the Company or its
Subsidiaries, (4) without the prior written consent of the Company, calling on,
soliciting or servicing any customer or vendor of the Company or its
Subsidiaries in order to induce or attempt to induce such person or entity to
cease or reduce doing business with the Company or its Subsidiaries or
interfering with the relationship between the Company or its Subsidiaries and
any such customer, (5) disclosing or misusing any confidential information
regarding the Company or its Subsidiaries, (6) participating in any activity not
approved by the Board which could reasonably be foreseen as contributing to or
resulting in a Change in Control of the Company, or (7) disparaging, orally or
in writing, the business, products, policies, decisions, directors, officers or
employees of the Company or its Subsidiaries to any person (all such activities
described in (1)-(7) above collectively referred to as “wrongful conduct”),
then, to the extent permitted by applicable law, the Participant shall pay to
the Company in cash an indemnity amounting to the amount paid with respect to an
Incentive Award within the 12-month period immediately preceding such wrongful
conduct. Notwithstanding anything in this Plan to the contrary, a Participant
shall not be restricted from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law, the
Participant shall provide the


6



--------------------------------------------------------------------------------




Company with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by such
Participant; or (ii) reporting possible violations of laws of the Participant’s
country or of United States federal, state or local law or regulation to any
governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of the laws of the Participant’s
country or of United States federal, state or local law or regulation. In the
event of (ii), the Participant shall not need the prior authorization of the
Company to make any such reports or disclosures and shall not be required to
notify the Company that the Participant has made such reports or disclosures.
(c)    Other Recoupment Policies. Any incentive compensation paid to a
Participant under the Plan or any other incentive compensation plan maintained
by the Company shall be subject to policies established and amended from time to
time by the Company from time to time regarding the recovery of
erroneously-awarded compensation from current and former employees, including
but not limited to the Company’s clawback policy as of the date hereof.
(d)    Clawback Notwithstanding any provision to the contrary, if the
Administrator determines that it is required by law to apply a “clawback” or
“recoupment” provision to an Incentive Award pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise, then such clawback or
recoupment provision shall automatically apply to the Incentive Award.
9.    Section 409A. Where applicable, Incentive Awards paid under this Plan are
intended to be “short-term deferrals” within the meaning of Section 409A. To the
extent any amounts payable hereunder are deferred compensation within the
meaning of Section 409A, the terms of this Plan shall be applied consistent with
the requirements of Section 409A.
10.    Claim to Incentive Awards and Employment Rights. Nothing in this Plan
shall require the Company or any Subsidiaries to segregate or set aside any
funds or other property for purposes of paying all or any portion of an
Incentive Award hereunder. No Participant shall have any right, title or
interest in or to any Incentive Award hereunder prior to the actual payment
thereof, nor to any property of the Company or any Subsidiaries. Neither the
adoption of the Plan nor the continued operation thereof shall confer upon any
employee any right to continue in the employ of the Company or any Subsidiaries
or shall in any way affect the right and power of the Company or any
Subsidiaries to dismiss or otherwise terminate the employment of any employee at
any time for any reason, with or without cause (to the extent a termination
without cause is permissible under local regulations).
11.    Construction. Titles and headings of sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control. In the event any
provision of the Plan shall be held to be illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if such illegal or invalid
provisions had never been contained in the Plan.
12.    Governing Law. All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of Florida without regard to any conflict of laws principles.
13.    Severability. In the event any provision of this Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provision(s) had never been contained in
the Plan.


7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the following duly authorized officer has caused the
adoption of the Darden Restaurants, Inc. Annual Incentive Plan effective as of
June 1, 2020 as per authorization of the Compensation Committee on June 23,
2020.


DARDEN RESTAURANTS, INC.


By:    /s/ Eugene I. Lee, Jr.                    Dated: August 25, 2020
Name:    Eugene I. Lee, Jr.    
Title:    President and Chief Executive Officer




8



--------------------------------------------------------------------------------






Exhibit A
Performance Objectives for the Award Period
Beginning June 1, 2020


The Performance Objectives for Incentive Awards granted to Participants with
respect to the Award Period beginning on June 1, 2020 (“FY ’21”) shall be the
performance of the Company on a consolidated basis in navigating the pandemic,
ramping up its operations, positioning itself for future growth, and the
Company’s financial performance, each as assessed by the Compensation Committee
on such basis and in such manner as it determines to be appropriate in its sole
discretion. The Administrator may, but is not required, to establish rules as to
how it will measure performance with respect to one or more of these Performance
Objectives during FY ’21 in its sole discretion.




9

